DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 17, 2022 has been entered. Claim 8 has been cancelled, claims 1, 9, 21, 24-30, and 37 have been amended, and claim 38 has been newly added. Claims 1-7 and 9-38 remain pending in this application. The amendments to the Claims have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed January 20, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Niemann on May 18, 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1. A method comprising:
obtaining glucose measurements of a user, the glucose measurements collected by a wearable glucose monitoring device during an observation period spanning multiple days;
processing the glucose measurements of the user to extract one or more glucose features;
predicting a diabetes classification of the user by providing the one or more extracted glucose features to as input, the one or more machine learning models generated based on historical glucose measurements provided by glucose monitoring devices worn by users of a user population over respective observation periods spanning multiple days and historical outcome data of the user population; and
outputting the diabetes classification.
Claim 14 has been cancelled.
Claim 15, line 1, “14” has been changed to --1--.
Claim 16, line 1, “14” has been changed to --1--.
Claim 17, line 1, “14” has been changed to --1--.
Claim 17, lines 1-2, “pre-processing” has been changed to --processing--.
Claim 21 has been amended as follows:
21. A device comprising:
one or more processors; and
memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations comprising:
obtaining glucose measurements of a user, the glucose measurements collected by a wearable glucose monitoring device during an observation period spanning multiple days;
processing the glucose measurements of the user to extract one or more glucose features;
predicting a diabetes classification of the user by providing the one or more extracted glucose features to as input, the one or more machine learning models generated based on historical glucose measurements provided by glucose monitoring devices worn by users of a user population over respective observation periods spanning multiple days and historical outcome data of the user population; and
outputting the diabetes classification.
Claim 24 has been amended as follows:
24. One or more non-transitory computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations comprising:
obtaining glucose measurements of a user, the glucose measurements collected by a wearable glucose monitoring device during an observation period spanning multiple days;
processing the glucose measurements of the user to extract one or more glucose features;
predicting a diabetes classification of the user by providing the one or more extracted glucose features to as input, the one or more machine learning models generated based on historical glucose measurements provided by glucose monitoring devices worn by users of a user population over respective observation periods spanning multiple days and historical outcome data of the user population; and
outputting the diabetes classification.
Claim 27 has been amended as follows:
27. An apparatus comprising:
an obtaining means for obtaining glucose measurements of a user, the glucose measurements collected by a wearable glucose monitoring device during an observation period spanning multiple days;
a processing means for processing the glucose measurements of the user to extract one or more glucose features;
a predicting means for predicting a diabetes classification of the user by providing the one or more extracted glucose features to measurements provided by glucose monitoring devices worn by users of a user population over respective observation periods spanning multiple days and historical outcome data of a user population; and
an outputting means for outputting the diabetes classification.
Claim 28 has been amended as follows:
28. A system comprising:
a wearable glucose monitoring device comprising a sensor to collect glucose measurements of a user during an observation period spanning a plurality of days, the sensor inserted subcutaneously into skin of the user during the observation period spanning the plurality of days;
a storage device to maintain the glucose measurements of the user collected during the observation period; and
a prediction system to obtain the glucose measurements of the user collected during the observation period, and predict a diabetes classification of the user by processing the glucose measurements of the user to extract one or more glucose features and providing the one or more extracted glucose features to [[using]] one or more machine learning models as input, wherein the one or more machine learning models are generated based on historical glucose measurements provided by glucose monitoring devices worn by users of a user population over respective observation periods spanning multiple days and historical outcome data of the user population.	
Claim 29 has been cancelled.
Claim 30, line 1, “29” has been changed to --28--.
Claim 37, line 8, “one of” and “trace” has been deleted.
Claim 37, line 9, “of glucose measurements of a user or” has been deleted, and “the” has been changed to --a--.
Claim 37, line 11, --and-- has been inserted after “user;”.
Claim 38, line 1, “1” has been changed to --37--.
Claim 38, line 1, “historical” has been deleted.
Claim 38, line 3, “historical” has been deleted, and “provided” has been changed to --collected--.
Claim 39 has been added:
39. The method as described in claim 37, wherein the diabetes classification describes a state of the user as having one of diabetes, prediabetes, or no diabetes.
Claim 40 has been added:
40. The method as described in claim 37, wherein the diabetes classification describes a state of the user as having gestational diabetes or no gestational diabetes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims recite an abstract idea of predicting diabetes classification using one or more machine learning models. The machine learning models are generally recited and are directed to mathematical calculations. The additional details of collecting glucose measurements and outputting the diabetes classification are considered extra solution activity, and feature extraction is a generally known technique associated with classification and machine learning. However, in combination, extracting features from glucose measurements collected over the course of multiple days and inputting the extracted features into a machine learning model to output a diabetes classification presents an inventive concept that is beyond what is well-understood, routine, or conventional in the art.
The prior art does not teach or suggest, in combination with all other claim elements, collecting glucose measurements over a period of multiple days, extracting one or more features of the glucose measurements, and predicting a diabetes classification of a user by providing the extracted features to a machine learning model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791